The opinion of the court was delivered by
Hebard, J.
The only question in this case is, whether the plaintiff, by leaving the employment of the defendant, forfeited any claim for the balance of his account; — for it is only the balance, that is to be affected. If the defendant chose to make payments, before the contract had been fulfilled, he cannot recover them back.
The plaintiff contracted to labor six months. He left, before the time had expired, without any cause, that was attributable to the defendant, — nor was it on account of any interposition of providence. It then rests upon the general and fully recognized principle, which governed the case of Ripley v. Chipman and numerous other cases. We recognize this case as coming within that principle of law; and when we do that, there is nothing necessary to be said farther, as that principle has been so much dwelt upon, in the various cases that have been decided, that the law is now well understood.
Judgment affirmed.